[Cite as State v. Marriott, 2021-Ohio-2845.]



                      [Please see vacated opinion at 2021-Ohio-1404.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 109339
                 v.                                  :

PATRICIA L. MARRIOTT,                                :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 19, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-18-634136-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Timothy R. Troup and Eben McNair,
                 Assistant Prosecuting Attorneys, for appellee.

                 Russell S. Bensing, for appellant.
ON RECONSIDERATION1

LISA B. FORBES, J.:

               Pursuant to App.R. 26(A)(1)(a), appellant, Patricia L. Marriott

(“Marriott”), has filed an application for reconsideration of this court’s opinion in

Marriott, 8th Dist. Cuyahoga No. 109339, 2021-Ohio-1404.

               The general test regarding whether to grant a motion for

reconsideration      under   App.R.    26(A)(1)(a)    “is    whether   the   motion    for

reconsideration calls to the attention of the court an obvious error in its decision or

raises an issue for our consideration that was either not considered at all or was not

fully considered by us when it should have been.” Matthews v. Matthews, 5 Ohio

App.3d 140, 143, 450 N.E.2d 278 (10th Dist.1982).

               Marriott’s motion calls to the attention of this court a factual error in

its decision. Accordingly, we grant the motion for reconsideration, vacate the earlier

opinion, and issue this opinion in its place.               See App.R. 22(C); see also

S.Ct.Prac.R. 7.01.

               Marriott appeals her conviction and sentence to three years in prison

for aggravated vehicular assault and driving under the influence. After reviewing

the pertinent law and facts of the case, we affirm.




      1 The original announcement of decision State v. Marriott, 8th Dist. Cuyahoga No.
109339, 2021-Ohio-1404, released April 22, 2021, is hereby vacated. This opinion, issued
upon reconsideration, is the court’s journalized decision in this appeal. See App.R. 22(C);
see also S.Ct.Prac.R. 7.01.
I.   Facts and Procedural History

               Marriott was charged in a three-count indictment that alleged that

she had driven intoxicated on October 26, 2018, when she struck two pedestrians

while they were crossing the street. Those charges were: aggravated vehicular

assault, a felony of the third degree in violation of R.C. 2903.08(A)(1)(a); assault,

a misdemeanor of the first degree in violation of R.C. 2903.13(A); and driving under

the influence, a misdemeanor of the first degree in violation of R.C. 4511.19(A)(1)(a).

               During the discovery phase of the case, Marriott sought introduction

of a report created by Henry Lipian. Lipian is an accident reconstructionist, and his

report concluded by stating:

      A normally alert driver of the age of Ms. Marriott and under the
      weather and road conditions that existed at the time could not have
      avoided the crash. The pedestrians moved into the path of the
      Volkswagon [sic] in a short distance and over such a short time period
      that even a normally alert driver was eliminated from being able to
      avoid the crash. The primary cause of this crash was pedestrian actions
      including the conclusion that neither was in the crosswalk at the time
      of the FCP (First Contact Point), they were not reasonably discernible
      and suddenly moved into the path of a vehicle that was close enough to
      constitute an immediate hazard.

               The state filed a motion in limine on September 10, 2020, seeking to

exclude Lipian’s testimony and the introduction of his report. In its motion, the

state argued that the report imputed contributory negligence onto the victims of the

accident and was therefore irrelevant and impermissible.            In a motion for

reconsideration filed by Marriott on September 23, 2019, the day that she entered

her guilty pleas, Marriott purports to seek reconsideration of what she perceived as

the trial court’s decision to grant the state’s motion. At the outset of proceedings
that day, the transcript reveals that the trial court noted that several motions,

including Marriott’s motion for reconsideration, were pending.               Marriott

subsequently entered guilty pleas to one count of aggravated vehicular assault and

one count of driving under the influence. At the time Marriott entered her guilty

pleas, the court had not ruled on any of the pending motions. The trial court’s docket

is silent as to whether it ever ruled on the state’s motion in limine or Marriott’s

motion for reconsideration. The current appeal followed.

II. Law and Argument

               In Marriott’s sole assignment of error, she argues that she received

ineffective assistance of counsel when her trial counsel advised her to plead guilty

instead of no contest. Marriott asserts that, as a result of pleading guilty, she

forfeited her right to appeal the trial court’s alleged decision granting the state’s

motion in limine regarding Lipian’s testimony and report.

               A review of the docket shows that the trial court did not make a

definitive ruling on either the state’s motion in limine or Marriott’s motion for

reconsideration. It is well settled law in Ohio that “[a] court speaks through its

docket and journal entries.” State v. Deal, 8th Dist. Cuyahoga No. 88669, 2007-

Ohio-5943, ¶ 54, citing State v. Brooke, 113 Ohio St.3d 199, 2007-Ohio-1533, 863

N.E.2d 1024.

               “When a trial court fails to rule on a pretrial motion, it is presumed

that the court overruled it.” State ex rel. Scott v. Streetsboro, 150 Ohio St.3d 1,

2016-Ohio-3308, 78 N.E.3d 809, ¶ 14, citing State ex rel. Cassels v. Dayton City
School Dist. Bd. of Edn., 69 Ohio St.3d 217, 223, 631 N.E.2d 150 (1994). As there

is no docket entry granting or denying the state’s motion, we presume that it was

denied for purposes of our review.

              To prevail on a claim of ineffective assistance of counsel, a defendant

must establish that his or her attorney’s performance was deficient, and that the

defendant was prejudiced by the deficient performance. Strickland v. Washington,

466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). A court need not determine

whether counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies. Prejudice is

demonstrated by showing “that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. See also State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 3743

(1989).

              Marriott’s argument that her trial counsel was ineffective is premised

solely upon the assertion that the court granted the state’s motion, and that she

could have challenged that ruling had she pled no contest rather than guilty. This

assertion is unsupported by the record. Because there was no ruling of record on

the state’s motion in limine, this court presumes the motion was denied.

Consequently, Marriott has not demonstrated prejudice. Accordingly, we overrule

her assignment of error.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN A. GALLAGHER, J., CONCUR